Exhibit 10.1 Summary of Board of Directors Compensation Compensation Element Revised Program for non-employee directors* Cash Compensation Annual Board Member Retainer Board Chair Retainer (Additional) Committee Chair Retainers Audit Compensation Nominating and Corporate Governance Committee (if also serving as Chairman of the Board, receives member fee instead) Special Committees (as applicable) Committee Member Retainers Audit Compensation Nominating and Corporate Governance Committee Special Committees (as applicable) Equity Compensation Initial Equity Grant 10,000 options (1) (not revised) Annual Equity Grant 6,000 options (2) (not revised) 50% vests at first annual meeting of stockholders following appointment and 50% vests at second annual meeting of stockholders following appointment. 100% vests at next annual meeting of stockholders. * Revised compensation to be in effect as of the beginning of third fiscal quarter Additionally, Adept reimburses non-employee Board members for reasonable out-of pocket expenses incurred in the performance of their duties as directors, which in practice is primarily related to travel expenses associated with Board or committee meetings or with committee assignments, but no additional compensation is paid for attendance at Board or committee meetings.
